DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2.    This Office Action is in response to the application filed on 07/10/2020. Claims 1 through 39 are presently pending and are presented for examination.
Examiner’s note
3.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
4.	Applicant’s arguments with respect to claims 1-39 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	However, with regrade applicant argument that ZTE, Bhorkar, and Jiang doesn’t teach the limitation “transmitting the UL grant on a first frequency (F1) to a user equipment (UE), wherein the UL grant allocates uplink resources on the F2 for the UE beginning at time T that overlaps the predetermined time window”, Examiner based on BRI believes the ZTE teaches a UE receives UL grant on a unlicensed carrier or other (see ZTE: option 2). With regard beginning at time T that overlaps the predetermined time window, again based on a BRI any time during previous scheduled subframe duration is thought by ZTE (see ZTE: option 2).

Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 8, 15, 22, 28, and 34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,798,735 B2-hereafter Yerramalli. Although the claims at issue are not identical, they are not patentably distinct from each other because independent claims 1, 8, 15, 22, 28, and 34 have broaden claim 1 of Yerramalli by eliminating or renaming the underlined elements from the claim 1 of  Yerramalli:
A method of wireless communication, comprising: 
determining, by an evolved Node B (eNB), a type of a Listen Before Talk (LBT) of-from multiple types of LBT to set in an uplink (UL) grant scheduled for transmission on a first frequency (F 1); 
setting, by the eNB based on the determined type, a LBT indication in the UL grant to correspond to a condition associated with a predetermined time window on a second frequency (F2) allocated for a downlink transmission; and 
transmitting, by the eNB, the UL grant on the F 1 to a user equipment (UE), 
wherein the UL grant allocates uplink resources on the F2 for the UE beginning at time T that overlaps the predetermined time window.


Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-39 are rejected under 35 U.S.C. 103 as being unpatentable over ZTE (3GPP TSG RAN WG1 MEETING #82Bis r1-155245 hereafter ZTE in view of Si et al. (US 2017/0019909 A1) further in view of Jiang et al. (US 2017/0265082 A1).

For claim 1 ZTE teaches a method of wireless communication performed by a base station (see page 2 first paragraph “eNB LBT”), the method comprising: 
determining a predetermined time window on a second frequency (F2) allocated for a downlink transmission (see page 2 third paragraph “eNB share its TXOP (its determined time window on a frequency with UE for DL transmission”); 
determining a type of a Listen Before Talk (LBT) from multiple types of LBT(see page 2 first and paragraphs “eNB performs a LBT or a CCA (a type of LBT)”, page 2 second paragraph “transmitting UL grants on an unlicensed band or other band where eNB performs CCA or LBT”); 
generating an UL grant, the grant including the predetermined time window and an LBT indication based on the type of LBT (see page 2 third paragraph “eNB share its TXOP (its determined time window on a frequency with UE for DL transmission”, page 2 second paragraph “transmitting UL grants on the unlicensed band or other band (e.g., F1 or F2) where eNB performs CCA (LBT)”, and page 2 option 2 “UL grant includes a category 4 LBT scheme and allowed scheduled duration for LBT being performed”); and 
transmitting the UL grant on a first frequency (F1) to a user equipment (UE), wherein the UL grant allocates uplink resources on the F2 for the UE beginning at time T that overlaps the predetermined time window (see page 1 UL grants that determines UL subframe (resources)” and page 2 option 2 “UL grant transmitted from an unlicensed carrier or other band (e.g., F1 or F2)”),  pages 2-3 “scheduling options” and page 4 proposal 2: “allow flexible switching among the combinations UL scheduling and LBT schemes (type) for LAA (F2) UL” and 4.2 ).
ZTE does not explicitly teach LBT type indication set in a UL grant.

However, Si teaches UL grant LBT operation from a plurality of LBT operations comprising resource blocks, different CW size (see Si: paragraphs 77, 83-84, 94, 121, 138-139). 
Thus, it would have been obvious for a person of ordinary skill in the art before the filing date of claim invention to use the teachings Si in the LAA UL channel access of ZTE in order to adopt a new UL grant format, where each UL grant schedules UL transmissions in multiple TTI and update UL grant when different conditions occurs (see Si paragraph 138).
ZTE in view of Si does not explicitly distinguish between first frequency and second frequency. 
However, Jiang teaches determining whether to adopt a LBT operating mode in a first frequency band determining a signal transmission pattern to be used in a first frequency band which defines time and frequency resources for transmitting at least one signal and signaling (indicating), via a second frequency band, the signaling pattern to a first device, wherein the determination to adopt a LBT in the first frequency band is based on regulation for the first frequency band and/or the device’s capability, e.g., whether a eNB is capable of LBT operation (see Fig. 2c “S205”, paragraph 18, and paragraph 60).
Thus, it would have been obvious for a person of ordinary skill in the art before the filing date of claim invention to use the teachings Si in the combined LAA UL channel access of Bhorkar and ZTE in order to determine whether a eNB is capable of LBT operation (see Jiang: paragraph 60).

For claim 8 ZTE in view of Si further in view of Jiang teaches a base station comprising: 
at least one processor (see ZTE: page 1 “eNB- every eNB has at least one processor coupled to a memory”); and 
a memory coupled with the at least one processor and storing processor-readable code that, when executed by the at least one processor (see ZTE: page 1 “eNB- every eNB has at least one processor coupled to a memory”), is configured to: 
determine a predetermined time window on a second frequency (F2) allocated for a downlink transmission (as discussed in claim 1); 
determine a type of a Listen Before Talk (LBT) from multiple types of LBT to set in an uplink (UL) grant scheduled for transmission on a first frequency (F1) (as discussed in claim 1); 
generate the UL grant including the predetermined time window and an LBT indication based on the type of LBT (as discussed in claim 1); and 
initiate transmission of the UL grant on the F1 to a user equipment (UE), wherein the UL grant allocates uplink resources on the F2 for the UE beginning at time T that overlaps the predetermined time window(as discussed in claim 1).

For claim 15 ZTE in view of Si further in view of Jiang teaches a non-transitory computer-readable medium storing instructions that, when executed by a processor, cause the processor to perform operations comprising: 
determining a predetermined time window on a second frequency (F2) allocated for a downlink transmission (as discussed in claim 1);
determining a type of a Listen Before Talk (LBT) from multiple types of LBT to set in an uplink (UL) grant scheduled for transmission on a first frequency (F1) (as discussed in claim 1); 
generating the UL grant including the predetermined time window and an LBT indication based on the type of LBT(as discussed in claim 1); and 
transmitting the UL grant on the F 1 to a user equipment (UE), wherein the UL grant allocates uplink resources on the F2 for the UE beginning at time T that overlaps the predetermined time window(as discussed in claim 1).

For claim 22 ZTE in view of Si further in view of Jiang teaches a method of wireless communication performed by a user equipment (UE), the method comprising: 
receiving, on a first frequency (F 1), an uplink (UL) grant transmitted by a base station, wherein the UL grant allocates uplink resources on a second frequency (F2) for the UE beginning at time T that overlaps a predetermined time window, the UL grant including a predetermined time window and a listen before talk (LBT) indication (as discussed in claim 1); 
determining, based on the UL grant, the predetermined time window (as discussed in claim 1); 
determining, based on the LBT indication, a type of LBT of multiple types of LBT; accessing the F2 by performing LBT based on the determined type of LBT(as discussed in claim 1); and 
performing UL transmission on the F2 based on the UL grant (as discussed in claim 1).
For claim 28 ZTE in view of Si further in view of Jiang teaches a user equipment (UE) comprising: 
at least one processor (see ZTE: last paragraph (UE-every UE has processor coupled to at least a memory”); and 
a memory coupled with the at least one processor and storing processor-readable code that, when executed by the at least one processor (see ZTE: last paragraph (UE-every UE has processor coupled to at least a memory”) is configured to: 
receive, on a first frequency (F 1), an uplink (UL) grant transmitted by a base station, wherein the UL grant allocates uplink resources on a second frequency (F2) for the UE beginning at time T that overlaps a predetermined time window, the UL grant including a predetermined time window and a listen before talk (LBT) indication (as discussed in claim 1); 
determine, based on the UL grant, the predetermined time window (as discussed in claim 1); 
determine, based on the LBT indication, a type of LBT of multiple types of LBT (as discussed in claim 1); 
access the F2 by performing LBT based on the determined type of LBT (as discussed in claim 1); and 
initiate UL transmission on the F2 based on the UL grant (as discussed in claim 1).

For claim 34 ZTE in view of Si further in view of Jiang teaches non-transitory computer-readable medium storing instructions that, when executed by a processor, cause the processor to perform operations comprising: 
receiving, on a first frequency (F 1), an uplink (UL) grant transmitted by a base station, wherein the UL grant allocates uplink resources on a second frequency (F2) for the UE beginning at time T that overlaps a predetermined time window, the UL grant including a predetermined time window and a listen before talk (LBT) indication (as discussed in claim 1); 
determining, based on the UL grant, the predetermined time window (as discussed in claim 1); 
determining, based on the LBT indication, a type of LBT of multiple types of LBT (as discussed in claim 1); accessing the F2 by performing LBT based on the determined type of LBT(as discussed in claim 1); and 
performing UL transmission on the F2 based on the UL grant (as discussed in claim 1).

          For claims 2, 9, 16, 23, 29, and 35  ZTE teaches the method, wherein the F1, the F2, or a combination thereof, is included in an unlicensed spectrum (see ZTE: introduction “unlicensed carrier (frequencies) support for DL/UL”).

          For claims 3, 10, 17, 24, 30, and 36  ZTE teaches the method, wherein the multiple types of LBT includes a full clear channel assessment (CCA) and a one shot LBT (see ZTE: section 2 “CCA” and page 3 last paragraph multiple LBT schemes and a simpler CCA (one shot)”).

          For claims 4, 11, 18, and 36 ZTE teaches the method, wherein the one shot LBT is shorter in duration than the full CCA (see ZTE: page 3 last paragraph “a simpler CCA (one shot) is shorter than full CCA”).

          For claims 5, 12, 19 ZTE teaches the method, wherein the one shot LBT is configured to be performed for a twenty-five microsecond duration within a single symbol (see ZTE: page 3 first paragraph “eNB perform LBT at the previous n OFDM symbol” and page 5 section 4.5 performing CCA with fraction of a symbol”).

          For claims 6, 13, and 20 ZTE teaches the method, further comprising receiving a UL transmission from the UE (see ZTE: page 3 last paragraph “UL transmission”).

          For claims 7, 14, 21, 27, and 33  ZTE teaches the method, further comprising transmitting a downlink transmission on F2 prior to or at the time T (see ZTE: page 3 last paragraph “DL transmission 16 microsecond prior to the start (T) of UL transmission”).

For claim 25 ZTE teaches the method of, wherein determining the type of LBT includes determining that the LBT indication corresponds to the one shot LBT, and wherein accessing the F2 includes performing the one shot LBT on the F2 prior to performing the UL transmission on the F2 (see ZTE: page 3 last paragraph “performing a LBT before access a channel”).

For claim 26 ZTE teaches the method, wherein determining the type of LBT includes determining that the LBT indication corresponds to the full CCA, and wherein accessing the F2 includes performing the full CCA on the F2 prior to performing the UL transmission on the F2 (see ZTE: page 3 last paragraph “performing a LBT before access a channel”).

          For claim 31 ZTE teaches the UE, wherein: 
to determine the type of LBT, the processor-readable code, when executed by the at least one processor, is further configured to determine that the LBT indication corresponds to the one shot LBT (see ZTE: page 3 last paragraph “performing a LBT before access a channel”); and 
to access the F2, the processor-readable code, when executed by the at least one processor, is further configured to perform the one shot LBT on the F2 prior to performing the UL transmission on the F2 (see ZTE: page 3 last paragraph “performing a LBT before access a channel”).

          For claim 32 ZTE teaches the UE, wherein: 
to determine the type of LBT, the processor-readable code, when executed by the at least one processor, is further configured to determine that the LBT indication corresponds to the full CCA; and to access the F2, the processor-readable code, when executed by the at least one processor, is further configured to perform the full CCA on the F2 prior to performing the UL transmission on the F2 (see ZTE: page 3 last paragraph “performing a LBT before access a channel”).

For claim 37 ZTE teaches the non-transitory computer-readable medium, wherein determining the type of LBT includes determining that the LBT indication corresponds to the one shot LBT, and wherein accessing the F2 includes performing the one shot LBT on the F2 prior to performing the UL transmission on the F2 (see ZTE: page 3 last paragraph “performing a LBT before access a channel”).

For claim 38 ZTE teaches the non-transitory computer-readable medium, wherein determining the type of LBT includes determining that the LBT indication corresponds to the full CCA, and wherein accessing the F2 includes performing the full CCA on the F2 prior to performing the UL transmission on the F2 (see ZTE: page 3 last paragraph “performing a LBT before access a channel”).

For claim 39 ZTE teaches the non-transitory computer-readable medium, wherein the operations further comprise receiving, from the base station, a downlink transmission on F2 prior to or at the time T (see ZTE: page 3 last paragraph “performing a LBT before access a channel”).
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Harada et al. (US 2018/0115983 A1), Bhorkar et al. (62/243,560), and Bhorkar et. al. (US 2018/0270860 A1).

8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David M OVEISSI whose telephone number is (571)270-3127.  The examiner can normally be reached on Monday-Friday 8Am-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffey Rutkowski can be reached on 01215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MANSOUR OVEISSI/Primary Examiner, Art Unit 2415